Citation Nr: 0029583	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his niece and a friend

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1948 to October 
1949, and from November 1950 to November 1951.

This appeal to the Board of Veterans' Appeals (the Board) 
arose from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder.

The veteran, his niece, and a friend provided oral testimony 
before a the undersigned via a videoconference hearing with 
the RO in November 1999, a transcript of which has been 
associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the case was forwarded to the Board on appeal, evidence 
from the veteran was forwarded to the Board by the RO, 
received in June 2000.  In cases where additional evidence is 
submitted by the appellant or representative, the claim must 
be referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived by the appellant or 
representative.  38 U.S.C.A. § 1304(c) (2000).
In addition, a supplemental statement of the case, so 
identified, will be furnished to the appellant, when 
additional pertinent evidence is received after the most 
recent supplemental statement of the case has been issued.  
38 C.F.R. § 19.31 (2000).

Under the circumstances, this case is remanded to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a back disorder, to 
include consideration of all evidence of 
record including the additional evidence 
associated with the claims file 
subsequent to a transfer of the case to 
the Board, and all pertinent law and 
regulations.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


